DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
	Claims 1, 8-10, 12, and 14-15 are objected to because of the following informalities:
In claims 1, 7-10, 12, 14-15, “pixel separate layer” should be “pixel separation layer”
In claim 8, “a hole injection layer” should be “the hole injection layer”

Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katakura (U.S. PGPub 2010/0207105).
Regarding claim 7, Katakura teaches a method of manufacturing a display panel ([0191]-[0194]) comprising providing a substrate (Fig. 1a, 101, [0042]), forming a pixel separation layer comprising a plurality of dividing bodies and a plurality of open areas spaced apart from each other, wherein adjacent 
Regarding claim 11, the combination of Katakura and Zhang teaches wherein each of the organic light-emitting devices further comprises an electron blocking layer, a hole blocking layer, and an electron injection layer sequentially disposed away from the hole injection layer, wherein at least one of the electron blocking layers, hole blocking layers, and electron injection layers of adjacent two of the organic light-emitting devices are spaced apart from each other ([0119], hole transport layer comprises multiple layers including an electron blocking layer; [0057], hole blocking layer; [0057], [0107], [0109], cathode buffer layer is an electron injection layer; Fig. 1e).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-10, and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Katakura (U.S. PGPub 2010/0207105) in view of Zhang (U.S. PGPub 2019/0088726).
Regarding claim 1, Katakura teaches a display panel ([0191]-[0194]) comprising a substrate (101, [0042]), a pixel separation layer (103, [0044]) and an organic light emitting device layer both disposed on the substrate (104/105, [0045]-[0046], Fig. 1e), wherein the pixel separation layer comprises a plurality of dividing bodies and a plurality of open areas spaced apart from each other, wherein adjacent two of the open areas are separated by the dividing bodies (Fig. 1b-1d, [0044], [0227]) and the organic light-emitting device comprises a plurality of organic light emitting devices (Fig. 1e, [0228]-[0229]) each comprising a hole injection layer, and wherein the hole injection layers of adjacent two of the organic light-emitting devices are spaced apart from each other (104, [0045], [0227], Fig. 1).

Zhang teaches wherein the pixel separation layer and the light emitting device layers are disposed sequentially on the substrate (Fig. 5, Figs. 10A-10C, 20, 7, [0037]-[0038]).
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Zhang with Katakura such that the pixel separation layer and the organic light emitting device layer are sequentially disposed on the substrate because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143.I.A.
Regarding claim 2, the combination of Katakura and Zhang teaches wherein each of the organic light-emitting devices further comprises a hole transport layer disposed on the pixel separation layer configured with the hole injection layer, and wherein the hole injection layers of adjacent two of the organic light-emitting devices are spaced apart from each other (Katakura, [0048], [0059], [0106]; Fig. 1e). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Katakura and Zhang for the reasons set forth in the rejection of claim 1.
Regarding claim 3, the combination of Katakura and Zhang teaches wherein each of the organic light-emitting devices further comprises a light-emitting layer disposed on the pixel separation layer configured with the hole injection layer, and wherein the light-emitting layers of adjacent two of the organic light-emitting devices are spaced apart from each other (Katakura, [0048], [0057][0059]; Fig. 1e). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Katakura and Zhang for the reasons set forth in the rejection of claim 1.
Regarding claim 4, the combination of Katakura and Zhang teaches wherein each of the organic light-emitting devices further comprises an electron transport layer disposed on the pixel separation 
Regarding claim 5, the combination of Katakura and Zhang teaches wherein each of the organic light-emitting devices further comprises an electron blocking layer, a hole blocking layer, and an electron injection layer sequentially disposed away from the hole injection layer, wherein at least one of the electron blocking layers, hole blocking layers, and electron injection layers of adjacent two of the organic light-emitting devices are spaced apart from each other ([0119], hole transport layer comprises multiple layers including an electron blocking layer; [0057], hole blocking layer; [0057], [0107], [0109], cathode buffer layer is an electron injection layer; Fig. 1e). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Katakura and Zhang for the reasons set forth in the rejection of claim 1.
Regarding claim 6, the combination of Katakura and Zhang teaches wherein each of the organic light-emitting devices further comprises an anode disposed on the open area and located between the substrate and the hole injection area (Figs. 1a-1b, [0057], [0227]; anode is ITO layer 102).
Regarding claim 8, Katakura teaches wherein forming the organic light-emitting device layer on the substrate configured with the pixel separation layer comprises: depositing a hole injection layer on the substrate configured with the pixel separation layer (Fig. 1c, [0227]), and depositing a hole transport layer, a light-emitting layer, and an electron transport layer in sequence on the pixel separation layer configured with the hole injection layer (Fig. 1d, [0057], [0059], [0202]-[0204]), but does not explicitly teach wherein the hole injection layer is deposited using a first fine mask and wherein at least one of the hole transport layer, light-emitting layer, and the electron transport layer is formed by using a second 
Zhang teaches wherein layers of an organic light-emitting device including a hole injection layer, hole transport layer, light emitting layer, and electron transport layer are formed in an opening of a pixel separation layer using evaporation with a fine mask ([0059]-[0060]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Zhang with Katakura such that the hole injection layer is deposited using a first fine mask and wherein at least one of the hole transport layer, light-emitting layer, and the electron transport layer is formed by using a second fine mask for the purpose of implementing the deposition by evaporation of Katakura according to an appropriate method known in the art (Zhang, [0060]). 
Regarding claim 9, the combination of Katakura and Zhang teaches evaporating the anode (Katakura, [0139]) but does not explicitly teach wherein it is evaporated on the open areas (requiring the pixel separation layer to be already formed. Katakura teaches that the anode may be formed in the desired pattern at the time of deposition ([0139]). Further, it has long been held that merely reordering process steps is prima facie obvious absent a showing of criticality or unexpected results (MPEP 2144.04IVC).   Therefore it would have been obvious to a person having ordinary skill in the art to further combine the teachings of Katakura and Zhang such that the method comprises evaporating an anode in the open areas. 
Regarding claim 10, the combination of Katakura and Zhang teaches wherein depositing comprises depositing, by using the second fine mask, the hole transport layer on the pixel separation layer configured with the hole injection layer, and depositing, by using an opening mask, the light emitting layer and the electron transport layer in sequence on the pixel separation layer configured with the hole transport layer (Katakura, Figs. 1c-1d, [0227], [0057], [0059], [0202]-[0204]; Zhang, [0060]). It 
Regarding claim 12, Katakura teaches a display device ([0191]-[0194]) comprising a driving circuit and a display panel wherein the driving circuit is configured to provide a driving voltage for the display panel ([0001]-[0002], [0193]); and the display panel comprises a substrate (101, [0042]), a pixel separation layer (103, [0044]) and an organic light emitting device layer both disposed on the substrate (104/105, [0045]-[0046], Fig. 1e), wherein the pixel separation layer comprises a plurality of dividing bodies and a plurality of open areas spaced apart from each other, wherein adjacent two of the open areas are separated by the dividing bodies (Fig. 1b-1d, [0044], [0227]) and the organic light-emitting device comprises a plurality of organic light emitting devices (Fig. 1e, [0228]-[0229]) each comprising a hole injection layer, and wherein the hole injection layers of adjacent two of the organic light-emitting devices are spaced apart from each other (104, [0045], [0227], Fig. 1).
Katakura does not explicitly wherein the pixel separation layer and the organic light emitting device layer are sequentially disposed on the substrate. 
Zhang teaches wherein the pixel separation layer and the light emitting device layers are disposed sequentially on the substrate (Fig. 5, Figs. 10A-10C, 20, 7, [0037]-[0038]).
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Zhang with Katakura such that the pixel separation layer and the organic light emitting device layer are sequentially disposed on the substrate because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143.I.A.
Regarding claim 13, the combination of Katakura and Zhang teaches wherein each of the organic light-emitting devices further comprises a hole transport layer disposed on the pixel separation layer configured with the hole injection layer, and wherein the hole injection layers of adjacent two of the organic light-emitting devices are spaced apart from each other (Katakura, [0048], [0059], [0106]; Fig. 1e). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Katakura and Zhang for the reasons set forth in the rejection of claim 12.
Regarding claim 14, the combination of Katakura and Zhang teaches wherein each of the organic light-emitting devices further comprises a light-emitting layer disposed on the pixel separation layer configured with the hole injection layer, and wherein the light-emitting layers of adjacent two of the organic light-emitting devices are spaced apart from each other (Katakura, [0048], [0057][0059]; Fig. 1e). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Katakura and Zhang for the reasons set forth in the rejection of claim 12.
Regarding claim 15, the combination of Katakura and Zhang teaches wherein each of the organic light-emitting devices further comprises an electron transport layer disposed on the pixel separation layer configured with the hole injection layer, and wherein an electron transport layers of adjacent two of the organic light-emitting devices are spaced apart from each other (Katakura, [0048], [0059]; Fig. 1e). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Katakura and Zhang for the reasons set forth in the rejection of claim 12.
Regarding claim 16, the combination of Katakura and Zhang teaches wherein each of the organic light-emitting devices further comprises an electron blocking layer, a hole blocking layer, and an electron injection layer sequentially disposed away from the hole injection layer, wherein at least one of the electron blocking layers, hole blocking layers, and electron injection layers of adjacent two of the organic light-emitting devices are spaced apart from each other ([0119], hole transport layer comprises multiple layers including an electron blocking layer; [0057], hole blocking layer; [0057], [0107], [0109], 
Regarding claim 17, the combination of Katakura and Zhang teaches wherein each of the organic light-emitting devices further comprises an anode disposed on the open area and located between the substrate and the hole injection area (Figs. 1a-1b, [0057], [0227]; anode is ITO layer 102). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Katakura and Zhang for the reasons set forth in the rejection of claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/               Primary Examiner, Art Unit 2812